DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Following prior arts are considered pertinent to applicant's disclosure.
US 20090257499 A1 (Karczewicz)
US 20130182780 A1 (Alshin)
US 20120230393 A1 (Naing)
US 20170070747 A1 (similar to Karczewicz, interpolation filter selection, Fig.8, para 127-133)
US 20140192876 A1 (interpolation filter information sent through slice header, PPS para 56, Fig.15)


Response to Remarks/Arguments

Objections to the specification has been withdrawn in view of amendment.
Rejection made under 35 USC § 112 have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 20, 25, 39-41, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Alshin in view of Naing

	
Regarding Claims 1 & 41: Karczewicz teaches an image data encoding apparatus/method [(para 8)] comprising:
Circuitry configured to [(para 48)] 	 predict samples of a current image region, of a plurality of regions of an image in a sequence of images, with respect to a reference image region a reference image of the sequence of images[(para 55-60; 4; please note pixel => claimed sample; video or image block=> region of image; and video frames, previous, current frame etc. are sequence of image)], according to a direction vector indicating a spatial displacement of the reference image region from the current image region [(para 93; a vector indicate a direction)] :	 interpolate, via an interpolation filter, the predicted samples of the current image region by spatial interpolation of samples of the reference image region [(para 57)] , at least in instances where the direction vector indicates a spatial displacement of a non-integer number of samples [(sub-pixel  para 93)] , in which the interpolation filter is configured to operate according to a set of filter parameters each [(“sets of interpolation filter coefficients” in para 36, 37, 52)]  at a spatial displacement resolution of 1/m sample, where m is an integer greater than one[(half-pixel, quarter-pixel in para 59; sub-pixel in para 93)] :	 select the set of filter parameters from two or more candidate sets of filter parameters for use in respect of at least the current image region [(“adaptively defines the interpolation filter (by selecting filter coefficients)” para 37, 76, 90)] .  
And encode image data generated based upon the interpolated samples and transmit the encoded image data to an image decoding apparatus [()] 

Karczewicz does not explicitly show the set of filtering parameters (Karczewicz case these parameters are filter taps {para 9} or coefficients defining different filters {para 36}) each defining the spatial frequency response. However given that in Karczewicz these different parameters {tap, coefficients} defining different filters {para 36} it is understood/implied that they are also defining frequency response, because each filter has a frequency response. Given that this filter is applied spatially {para 70 and Fig.4, on an image hence the spatial frequency response})

However, in the same/related field of endeavor, Alshin explicitly indicates in fact interpolation filtering tap/coefficients/parameters defining the spatial frequency response [(para 15, 90 and Fig.1; please note that the filter is applied on an image that has spatial dimension, hence the spatial frequency response)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the known and expected elements of Alshin can be readily incorporate in Karczewicz given that Karczewicz is already implicating and the outcome is predictable.

Karczewicz in view of Alshin does not explicitly shows that the filter parameter is selected based upon another parameter and transmit the encoded image data to an image decoding apparatus without a parameter specific to the selected set of the filter parameters for use in respect of the at least the current image region

However, in the same/related field of endeavor, Naing teaches filter parameter is selected based upon another parameter and transmit the encoded image data to an image decoding apparatus without a parameter specific to the selected set of the filter parameters for use in respect of the at least the current image region [(filter is adaptively selected based on filter scheme which is based on image region size {para 90}; the specific filter coefficient is derived on  the decoder side {see Fig.4 step 404 and Fig.2 unit 214; also see para 91, 100 and 104 and Fig.7A )] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce the memory bandwidth requirement [(Naing para 5)]   



Naing additionally teaches with respect to Claim  6 The apparatus according to claim 1, wherein the other encoding parameter is a parameter selected from the list consisting of:	 a quantisation parameter:	 an image size:	 an image region size [(para 90)] :	 a position of the current image region in a hierarchy of image regions 	 a spatial frequency transform used by the image encoding apparatus:	 a magnitude of the direction vector:	 a selection of a set of filter parameters in respect of the prediction of an image region neighbouring the current image region and 
a selection of a set of filter parameters in respect of the prediction of the reference image region.  

Karczewicz in view of Alshin additionally teaches with respect to Claim 7 The apparatus according to claim 1, the circuitry is configured to generate, via a lumnace filter, predicted luminance samples and generate, via a chrominance filter, predicted chrominance samples, the filter response selector being configured to select a set of the filter parameters for each of the luminance filter and the chrominance filter from two or more respective candidate sets of filter parameters [(Karczewicz para 69; Alshin para 84, 85)]  
3Docket No. 535329US Preliminary Amendment
Regarding Claims 20 and 45: These are corresponding and symmetrical decoding apparatus and method of claims 1 and 41, therefore they are obvious based on analysis of claim 1 & 41 and para 8 of Karczewicz

Karczewicz additionally teaches with respect to Claim 39: A video storage, capture, and transmission or reception apparatus comprising apparatus according to claim 1.  [(para 119-120, 3)] 

Regarding Claims 25, 40= 6 & 39


Karczewicz additionally teaches with respect to Claim 47 a machine-readable non-transitory storage medium configured to store code components which when executed on a computer cause the method according to claim 45 to be performed. [(para 119-120, 3)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486